 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     HEIDI OJEDA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 12223
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Heidi_Ojeda@fd.org

 7   Attorney for Darrell K Jones.

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                              Case No. 2:86-cr-00130-JCM-DJA

12                  Plaintiff,                              Stipulation to Continue Supplement’s
                                                            Deadline to Motion for
13          v.
                                                            Compassionate Release
14   DARRELL K JONES.,                                      (Second Request)

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Elizabeth White, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and Heidi
20   Ojeda, Assistant Federal Public Defender, counsel for Darrell K Jones, request that the due date
21   for Mr. Jones’s Supplement to Motion for Compassionate Release (ECF No. 84), be extended
22   from May11, 2021 to June 11, 2021.
23          This Stipulation is entered into for the following reasons:
24          1.      Counsel for the Defendant needs additional time to investigate and
25   communicate with client.
26          2.      The parties agree to the continuance.
         Case 2:86-cr-00130-JCM-DJA Document 90 Filed 05/12/21 Page 2 of 3




 1          3.      Mr. Jones does not object to the continuance.
 2          4.      The additional time requested by the stipulation is made in good faith and not
 3   for purposes of delay.
 4          This is the second request for a continuance of the supplement deadline.
 5          DATED this 12th day of May 2021.
 6
 7    RENE L. VALLADARES                             CHRISTOPHER CHIOU
      Federal Public Defender                        Acting United States Attorney
 8
 9
      By /s/ Heidi Ojeda                             By /s/ Elizabeth White
10    HEIDI OJEDA                                    ELIZABETH WHITE
      Assistant Federal Public Defender              Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                              Case No. 2:86-cr-00130-JCM-DJA
 4
                    Plaintiff,                              ORDER
 5
            v.
 6
     DARRELL K JONES,
 7
                    Defendant.
 8
 9
            IT IS THEREFORE ORDERED that upon consideration of Defendant’s Request to
10
     Extend Deadline for filing his Supplement to Motion for Compassionate Release, that the
11
     Defendant’s deadline to file his Supplement is extended to June 11, 2021, and the Government
12
     will have 14 days from the day the Supplement is filed, to file a response.
13
            DATED this
                  May____  day of May 2021.
                       13, 2021.
14
15
16
                                                  UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                     3
